Citation Nr: 1207071	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-06 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depressive disorder.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for asthma.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for a hyperlipidemia, claimed as elevated lipids.

6.  Entitlement to service connection for anemia.

7.  Entitlement to service connection for depressive disorder.
8.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for impotence.

9.  Entitlement to service connection for carpal tunnel syndrome of the bilateral upper extremities with nerve damage.

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972, including service in the Republic of Vietnam during the Vietnam Era.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

In his October 2011 VA Form 9, the Veteran indicated that he wished to exercise his right to a Board hearing at his local RO.  He was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on January 6, 2012.  He was notified of this date in a December 5, 2011 letter.  

The Veteran or his representative may request a change in the hearing date in writing within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. §§ 20.702(c)(1).  After the timeframe described, the hearing date becomes fixed and an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. §§ 20.702(c)(2).   

In this case, two days prior to the scheduled hearing, the Board received the Veteran's written request to reschedule for a later date.  This request was received less than two weeks prior to the scheduled hearing and did not provide good cause, or indeed any cause, for why the hearing should be rescheduled.  Absent a showing of good cause, the request for postponement is denied and the case will proceed as if the hearing request was withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(c).

The issues of entitlement to service connection for depressive disorder and carpal tunnel syndrome of the bilateral upper extremities with nerve damage, whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for impotence, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied service connection for hypertension and depressive disorder.  With regard to these claims, this decision was not appealed and no new and material evidence was received within one year of its issuance.

2.  The evidence received since the December 2005 rating decision does not raise a reasonable possibility of substantiating the hypertension claim.

3.  The evidence received since the December 2005 rating decision raises a reasonable possibility of substantiating the depressive disorder claim.

4.  In May 1972, February 1985, December 2005, and January 2006 rating decisions, the RO denied service connection for asthma.  These decisions were not appealed and no new and material evidence was received within one year of their issuance.

5.  The evidence received since the January 2006 rating decision does not raise a reasonable possibility of substantiating the asthma claim.

6.  The Veteran served in the Republic of Vietnam during the Vietnam Era; therefore exposure to herbicides is presumed.

7.  The competent and credible evidence does not show that the Veteran's hemorrhoids are related to his military service.

8.  The Veteran's hyperlipidemia is a laboratory abnormality for which no underlying disability is shown. 

9.  The competent and credible evidence does not show that the Veteran's anemia is related to his military service.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision is final with respect to the hypertension and depressive disorder claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2011).

2.  New and material evidence has not been received with respect to the claim of service connection for hypertension and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence having been received with respect to the claim of service connection for depressive disorder, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The May 1972, February 1985, December 2005, and January 2006 rating decisions are final with regard to the asthma claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2011).

5.  New and material evidence has not been received with respect to the claim of service connection for asthma and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  Hemorrhoids were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  Service connection for hyperlipidemia is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

8.  Anemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

Here, letters in October 2009 provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Finally, the letters set forth the basis for the prior denial on the issues of impotence, hypertension, and depressive disorder, and the communication was otherwise compliant with Kent as to those claims.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the original service connection claims.  38 U.S.C.A. § 5103A.  With regard to the claims to reopen, VA's duty to assist does not attach until those claims have been reopened based on the submission of new and material evidence.  38 U.S.C.A. § 5103A (f).  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for depressive disorder, hemorrhoids, and/or anemia.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to depressive disorder, hemorrhoids, and/or anemia until several years following separation.  The Veteran has argued generally that his health problems were caused by exposure to herbicides.  There is no indication of a link between the Veteran's depressive disorder, hemorrhoids, and/or anemia aside from this blanket assertion.  Furthermore, the records contains neither competent evidence suggesting a causal relationship between the current disability and active service nor evidence of continuous symptomatology since active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Additionally, records from the Social Security Administration (SSA) have been obtained.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence - Generally

Pursuant to 38 U.S.C.A. § 5108 , a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.  

Hypertension

The Veteran's claim of service connection for hypertension was originally denied in a December 2005 rating decision on the basis that hypertension was not shown in service or within one year following service.  The Veteran did not appeal that December 2005 decision.  No additional new and material evidence was received within one year of that rating decision.  Although additional VA outpatient treatment records were received within one year of that denial, these records only confirm the existing diagnosis of hypertension and address the Veteran's current treatment, and are not related to the unestablished fact of an occurrence of hypertension in-service or within the one year presumptive period; therefore, they are not material.  See 38 C.F.R. § 3.156(a).  As such, 38 C.F.R. § 3.156(b) does not apply and the December 2005 rating decision became final.  See 38 C.F.R. § 20.1103.

At the time of the December 2005 rating decision, the evidence of record included service treatment records; the August 2005 report of contact that constitutes the Veteran's claim; and VA outpatient treatment records from August 2001 to August 2005.  This rating decision found neither evidence that the Veteran's hypertension was incurred in or caused by his service nor evidence of a compensable degree of hypertension within one year following service.  Therefore, the new evidence must relate to either of these unestablished facts.

Evidence received since the December 2005 rating decision includes VA outpatient treatment records from September 2005 to August 2011, Social Security Administration (SSA) records, and various lay statements from the Veteran and his representative. 

These records are new in that they were not considered at the time of the December 2005 rating decision.  However, these new records do not include evidence of an in-service onset of hypertension or compensable manifestations of hypertension within one year of the Veteran's separation.  Thus, the new evidence does not relate to one of the unestablished facts that may provide a reasonable possibility of substantiating the claim.  Thus, the new evidence does not relate to unestablished facts that may provide a reasonable possibility of substantiating this claim.  

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for hypertension have not been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Depressive Disorder

The Veteran's claim of service connection for depressive disorder was originally denied in a December 2005 rating decision on the basis that it was not related to his military service.  He did not appeal that December 2005 decision.  No additional material evidence was received within one year of that rating decision.  Although further VA outpatient treatment records were received within one year of that denial, these records only confirm the existing diagnosis of depressive disorder and address the Veteran's current treatment, and are not related to the unestablished fact of an occurrence of hypertension in-service or within the one year presumptive period; therefore, they are not material.  See 38 C.F.R. § 3.156(a).  As such, 38 C.F.R. § 3.156(b) does not apply and the December 2005 rating decision became final.  See 38 C.F.R. § 20.1103.

At the time of the December 2005 rating decision, the evidence of record included service treatment records; the August 2005 report of contact that constitutes the Veteran's claim; and VA outpatient treatment records from August 2001 to August 2005.  This rating decision found no evidence that the Veteran's depressive disorder was incurred in or caused by his service.  Therefore, the new evidence must relate to this unestablished fact.

Evidence received since the December 2005 rating decision includes VA outpatient treatment records from September 2005 to August 2011, SSA records, and various lay statements from the Veteran and his representative.

These records are new in that they were not considered at the time of the December 2005 rating decision.  Likewise, these new records include reference to an in-service event, wherein the Veteran witnessed a fellow service member lose his legs in a mine explosion.  The Veteran is competent to provide statements regarding incidents, such as this, that he witnessed during service.  This incident was not considered in the previous final denial of the claim.  Thus, the new evidence relates to an unestablished fact, to wit in-service event, that may provide a reasonable possibility of substantiating the claim.  Therefore, the new evidence does relates to unestablished facts that may provide a reasonable possibility of substantiating this claim.  

Accordingly, the claim of service connection for depressive disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Asthma

The Veteran's claim of service connection for asthma was originally denied in a May 1972 rating decision on the basis that neither bronchitis nor asthma were found at the time of the April 1972 separation examination.  He did not appeal that May 1972 decision.  No additional evidence was received within one year of that rating decision.  Therefore, the provisions of 38 C.F.R. § 3.156(b) do not apply and that decision became final.  See 38 C.F.R. § 20.1103.

The Veteran's claim for asthma was again denied in a February 1985 rating decision, which found no evidence indicating that a pre-existing asthma condition was chronically aggravated by service.  The Veteran did not appeal that February 1985 decision or submit additional evidence that was received within one year.  Therefore, the provisions of 38 C.F.R. § 3.156(b) do not apply and that decision also became final.  See 38 C.F.R. § 20.1103.

In a December 2005 rating decision, the Veteran's asthma claim was not reopened.  In January 2006, the Veteran filed another claim to reopen his claim of service connection for asthma.  While this claim was submitted within one year of the December 2005 rating decision, it was neither a notice of disagreement (NOD) to, nor new and material evidence for, that rating decision.  Specifically, while the Veteran stated that he wished to establish service connection for asthma, he did not express dissatisfaction or disagreement with the December 2005 rating decision or indicate that he wished to contest the result.  The Board notes that special wording is not required; however, the January 2006 statement did not use terms that can be reasonably construed as disagreement with the December 2005 rating decision and a desire for appellate review.  See 38 C.F.R. § 20.201.  Moreover, this same statement did specifically ask that a NOD be filed with regard to his other claim for impotence.  In submitting that statement, the Veteran merely made another claim to reopen within the appeal period of the December 2005 rating decision.  VA regulations provide that submitting a claim within the appeal period of a rating decision, even when that claim is accompanied by relevant evidence, does not constitute an NOD with such a decision and does not extend the time limit for initiating or perfecting an appeal of that decision.  38 C.F.R. §§ 20.201, 20.304.  Likewise, this additional evidence of symptoms since that prior rating decision does not prevent the finality of the December 2005 rating decision as it is not new and material evidence within the meaning of 38 C.F.R. § 3.156(b).  

Although additional VA outpatient treatment records were received within one year of the December 2005 denial, these records only confirm the existing diagnosis of asthma.  Therefore these records are not material as they do not relate to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  As such, 38 C.F.R. § 3.156(b) does not apply and the December 2005 rating decision likewise became final.  See 38 C.F.R. § 20.1103.

In a June 2006 rating decision, the RO again declined to reopen the claim.  The Veteran did not appeal that decision and no new and material evidence was received within one year of that rating decision.  As with the hypertension claim discussed above, additional VA outpatient treatment records were generated within one year of the June 2006 denial; however, these records do not address whether the Veteran's pre-existing asthma was aggravated during his active duty service.  Therefore, that decision also became final.  See 38 C.F.R. §§ 3.156(b); 20.1103.

The evidence of record at the time of the June 2006 rating decision included service treatment records, VA outpatient treatment records from April 1972 and from August 2001 to May 2006, the July 1972 VA examination, the March 2000 VA general medical examination, and various lay statements from the Veteran and his representative.  As the February 1985 rating decision was the last rating decision to address the underlying service connection claim on the merits, the Board looks to that decision to determine the unestablished fact necessary to raise a reasonable possibility of substantiating the claim.  In this case, that February 1985 rating decision found no evidence indicating that his pre-existing asthma was chronically aggravated by service.  

Evidence received since the June 2006 rating decision includes VA outpatient treatment records from June 2006 to August 2011, SSA records, and additional lay statements from the Veteran and his representative.  However, these new records do not show an in-service aggravation of the Veteran's pre-existing asthma, nor do they otherwise relate his current asthma to service.  Thus, the new evidence does not relate to unestablished facts that may provide a reasonable possibility of substantiating this claim.  

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for asthma have not been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
	
Service connection - Generally

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson, 581 F.3d 1313.

Additionally, service connection for certain disabilities is presumed for veterans who were exposed to herbicides while in service.  38 C.F.R. § 3.309(e).  Exposure to an herbicide agent is presumed for veterans, such as the Veteran in this case, who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's claimed disabilities of hemorrhoids, hyperlipidemia, and anemia are not among the disabilities listed in 38 C.F.R. § 3.309(e) for which service connection can be presumed for herbicide exposed veterans. 

Hemorrhoids

Direct service connection requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  VA treatment records show a diagnosis of hemorrhoids, dating back at least to April 2005.  Thus, the current disability requirement has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  The Board notes that the Veteran's service treatment records do not contain a diagnosis of, or treatment for, hemorrhoids.  Thus, the record does not contain evidence of an in-service occurrence or aggravation of a disease or injury.

While acknowledging that the Veteran's in-service exposure to herbicides is conceded, the Board finds no indication of a relationship between that exposure and the Veteran's current hemorrhoids.  Hemorrhoids are not listed among the diseases for which service connection can be presumed and the medical evidence of record does not contain any indication of such a link.  To the extent that the Veteran himself believes that his hemorrhoids were caused by his active service, including his presumed exposure to herbicides, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case, however, the Veteran does not allege nor does the record suggest continuity of hemorrhoid symptoms following service.  Indeed, this disability was first noted in the April 2005 VA treatment records, more than thirty years after separation from service.  Thus, there is no basis upon which to find continuous symptoms since active service.  Moreover, there is no competent medical opinion otherwise relating a current hemorrhoid disability to active service.

In short, for reasons expressed above, the Board concludes that the weight of the evidence is against the Veteran's claim. For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hemorrhoids.  Therefore, service connection for hemorrhoids is not warranted and the appeal must be denied.

Hyperlipidemia

Hyperlipidemia is a laboratory finding and not a "disability" for purposes of compensation benefits.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also 61 Fed. Reg. 20,440 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.); Jackson v. Shinseki, 2011 WL 2356366 (2011) (non-precedential opinion finding that there was no current diagnosis of a disability in claim for service connection for diabetes mellitus although there was a medical finding of hypoglycemia). 

The Veteran's post-service VA outpatient treatment records show multiple findings of hyperlipidemia.  However, such finding reflects only an abnormal value laboratory finding, and not, in and of itself, an actual disability for which VA compensation benefits are payable.  Alternately, in a March 2011 rating decision, VA considered whether the Veteran's claim of service connection for elevated lipids might more appropriately be characterized as a claim for ischemic heart disease, a disability for which service connection can be presumed for veterans who were exposed to herbicides in service.  The medical evidence of record, however, does not show a diagnosis of ischemic heart disease or any other disability manifested by hyperlipidemia.  There is no evidence that the Veteran has an underlying disability entity manifested by hyperlipidemia, and as hyperlipidemia alone is not a "disability" for VA compensation benefits purposes (i.e., not a "service-connectable" disability entity), the Veteran has not presented a valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, this claim must be denied. 

Anemia

As a chronic disease listed under 38 C.F.R. § 3.309(a), service connection is presumed for primary anemia if the disease becomes manifest to a compensable level (10 percent of more) within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.307(a)(3).  A compensable degree of anemia requires hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  38 C.F.R. § 4.117, Diagnostic Code 7700.  In this case, the record does not show a diagnosis of anemia within a year of the Veteran's separation, much less hemoglobin findings equivalent to a compensable degree of anemia.  Indeed, the first provisional diagnosis of anemia is seen in a VA outpatient treatment record in January 2008, more than thirty-five years after his separation from service.

Direct service connection requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  VA treatment records show a diagnosis of anemia.  Thus, the current disability requirement has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  The Board notes that the Veteran's service treatment records do not contain a diagnosis of or treatment for anemia.  Indeed, service dental treatment records from March 1971 specifically denied treatment for any blood disease.  Thus, the record does not contain evidence of an in-service occurrence or aggravation of a disease or injury.

Although the Veteran's in-service exposure to herbicides is conceded, the Board finds no indication of a relationship between that exposure and the Veteran's current anemia.  Anemia is not listed among the diseases for which service connection can be presumed and the medical evidence of record does not contain any indication of such a link.  In a November 2009 letter, VA asked the Veteran to submit medical or scientific evidence of a link between his herbicide exposure and his anemia, such as a statement from his doctor with supporting medical literature.  He did not provide any such statement or evidence.  

To the extent that the Veteran himself believes that his anemia were caused by his active service, including his presumed exposure to herbicides, the Board again acknowledges the holding in Jandreau, 492 F.3d 1372, that a lay person may speak as to etiology in some limited circumstances.  In this case, however, the thirty-five year time lapse between the Veteran's exposure to herbicides and his diagnosis of anemia distinguish the current situation from the immediately observable cause-and-effect relationship suggested in Jandreau.  Thus, the Veteran is not competent to address etiology as the question of causation extends beyond lay observation.

As noted above, service connection may alternately be granted upon a finding of continuity of symptomatology between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson, 2 Vet. App. at 19.  Again, however, the Veteran does not allege nor does the record suggest continuity of anemia symptoms following service and so there is no basis upon which to find continuous symptoms since active service.  Moreover, there is no competent medical opinion otherwise relating a current anemia disability to active service.  Therefore, service connection for anemia is not warranted. 

In short, for reasons expressed above, the Board concludes that the weight of the evidence is against the Veteran's claim. For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for anemia.  Therefore, service connection for anemia is not warranted and the appeal must be denied.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for hypertension is not reopened.

New and material evidence having been received, the claim of entitlement to service connection for depressive disorder is reopened.

New and material evidence having not been received, the claim of entitlement to service connection for asthma is not reopened.

Service connection for hemorrhoids is denied.

Service connection for hyperlipidemia is denied.

Service connection for anemia is denied.



REMAND

Additional development is required here before the Board may proceed with a final adjudication of the claim, for the reasons set forth below.

Depressive Disorder

Now that the Veteran's claim for depressive disorder has been reopened, VA's duty to assist attaches.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

As noted above, the Veteran has submitted lay evidence of an in-service event wherein he witnessed his fellow service member lose his legs in a mine explosion.  VA treatment records confirm a diagnosis of depressive disorder and/or depression.  The Veteran underwent a VA posttraumatic stress disorder (PTSD) examination in October 2011, which addressed this incident in terms of a causal relationship with the Veteran's then-claimed PTSD.  At that time, he was not found to have PTSD and his depression symptoms were found to have been primarily associated with physical and financial stressors as opposed to combat stressors.  However, the examiner was not expressly asked to address the etiology of depressive disorder and so another examination and opinion are necessary to 
determine this critical inquiry.  

Impotence

The evidence of record has repeatedly linked the Veteran's impotence to medications he takes to treat his depressive disorder.  As such a decision on the above claim would have a "significant impact" upon this attempt to reopen the claim of service connection for impotence.  That impact in turn could render meaningless any review of the decision on the underlying claim to reopen and could prove a waste of appellate resources.  Therefore, these claims are inextricably intertwined and the impotence claim must also be remanded to the RO.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Bilateral Carpal Tunnel Syndrome

The Veteran's service treatment records show that he was involved in a jeep accident in January 1972 that resulted in abrasions to the bilateral forearms.  VA treatment records and examinations confirm a current diagnosis of bilateral carpal tunnel syndrome.  Thus, the evidence presently of record includes medical evidence of a current disability and an in-service injury to the same general anatomical location, indicates that the current disability may be associated with the Veteran military service.  This is sufficient to trigger VA's duty to provide an examination for his bilateral carpal tunnel syndrome claim. See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

TDIU

The Veteran has stated that he has been unemployed since September 1997.  There is some evidence of additional employment thereafter, as recently as September 2009 when, according to SSA records, he was employed full-time (eight hours a day, five days a week) as a packer at a food bank.  While not expressly finding unemployability, a June 2007 letter from a VA staff physician stated that the Veteran has difficulty sustaining meaningful employment due to his functional limitations from diabetes mellitus with neuropathy, asthma, and carpal tunnel syndrome.  The relative limitations caused by each of these disabilities is not provided.  The Veteran is currently service connected for diabetes and neuropathy.  As discussed above, he is not service connected for asthma.  The issues of service connection for depressive disorder and bilateral carpal tunnel syndrome are the subject of this remand, as is the issue of whether the service connection claim for impotence should be reopened.  A positive finding on one or more of these pending issues could likewise affect any opinion on the Veteran's employability, a decision on the above claims should be reached prior to rendering a decision on the TDIU claim.

Furthermore, while a showing of unemployability by reason of service-connected disabilities is necessary for entitlement to TDIU, the Veteran should not be penalized for having additional nonservice-connected disabilities that affect his employment.  Therefore a medical examination and opinion with regard to the effect of the Veteran's service-connected disabilities alone on his employability is necessary once the issue of service connection has been determined for the remaining conditions on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a psychologist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any current acquired psychiatric disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include an incident wherein he witnessed a fellow service member lose his legs in a land mine explosion. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  If the above examination results in a finding that depressive disorder (or other psychiatric disability) is related to service, then arrange for a file review by an appropriate genitourinary examiner to review the record and provide an opinion on whether the Veteran's impotence is at least as likely as not proximately due to or the result of any medications taken for depression.  

3.  Schedule the Veteran for a VA examination by a orthopedist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any current carpal tunnel syndrome found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include his January 1972 jeep accident. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  After completion of the above, afford the Veteran an examination to determine if it is at least as likely as not that his service-connected disabilities (diabetes mellitus type II, peripheral neuropathy of the bilateral lower extremities, and any disability or disabilities found to be service connected based on the above examinations), irrespective of any nonservice-connected disabilities, prevents the Veteran from securing and following a substantially gainful occupation. 

5.  Thereafter, readjudicate the issues on appeal.  If the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The appropriate time within which to respond should also be afforded to the Veteran.  The case should then be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


